Citation Nr: 0312931	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for diplopia.

2.  Entitlement to an effective date earlier than May 6, 
1998, for the award of service connection for a mood 
disorder.  


REPRESENTATION

Veteran represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from December 1955 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In a May 1996 rating decision, the RO granted service 
connection for diplopia and assigned an initial 30 percent 
rating, effective April 22, 1994.  The veteran duly perfected 
an appeal with respect to the initial rating assigned by the 
RO for that disability.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In June 1998, the Board issued a decision denying a rating in 
excess of 30 percent for the veteran's service-connected 
diplopia.  He appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in August 2000, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  By August 
2000 Order, the Court granted the parties' motion, vacated 
the Board's June 1998 decision, and remanded the matter for 
readjudication consistent with the August 2000 Joint Motion.

In June 2001, the Board remanded the matter to the RO for due 
process considerations, to include affording the veteran the 
opportunity to testify at a Board hearing at the RO.  While 
the matter was in remand status, in an April 2002 rating 
decision, the RO granted service connection for a mood 
disorder, effective May 6, 1998.  An initial 50 percent 
rating was assigned.  In addition, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities, effective May 6, 1998.  The veteran 
subsequently perfected an appeal with the effective date 
assigned by the RO for the award of service connection for 
his mood disorder.  

In November 2002, consistent with his request, the veteran 
and his spouse testified before the undersigned Acting 
Veterans Law Judge at the RO.  A transcript is of record.  

Although the veteran has been awarded a total rating based on 
individual unemployability, he has not affirmatively 
withdrawn his appeal of the issue of entitlement to an 
initial rating in excess of 30 percent for diplopia.  See 38 
C.F.R. 20.204 (2002); see also Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  
Thus, this issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The veteran may withdraw this claim 
in writing at any time. 


REMAND

In March 2003, the Board sent a letter to the veteran and his 
attorney informing them of certain provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board issued this letter pursuant to authority set forth 
at 38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  The 
Board apologizes for the delay in the adjudication of this 
case. 

The Federal Circuit also invalidated 38 C.F.R. § 19.9(a)(2) 
(2002), which was intended to give the Board the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  In its 
decision, the Federal Circuit emphasized the Board's status 
as "primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain an appellant's waiver.  In view of the Federal 
Circuit's holding, the proper course of action is to remand 
the matter to the RO.

After reviewing the claims folder, the Board finds that 
additional evidentiary development is needed prior to further 
consideration of this appeal.  In that regard, it is noted 
that at his November 2002 hearing, the veteran indicated that 
he had been in receipt of disability benefits from the Social 
Security Administration for the past 20 years.  An attempt 
must be made to obtain these records under 38 U.S.C.A. 
§ 5103A (West 2002); see also Baker v. West, 11 Vet. App. 163 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Failure of the Board to obtain these records could lead to 
another joint motion from the Court. 

In addition, the Board notes that the most recent medical 
evidence of record pertaining to the veteran's diplopia is a 
November 2001 VA medical examination report.  Thus, the 
veteran must be offered the opportunity to submit or identify 
any recent records pertinent to this claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should also contact the 
veteran and afford him the opportunity to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of entitlement to an initial rating in 
excess of 30 percent for diplopia.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of the 
treatment records so identified that are 
not already of record.

3.  The RO should contact the SSA and 
secure a copy of the decision rendered 
awarding the veteran Social Security 
disability benefits, as well as copies of 
all supporting medical records utilized 
in making that decision. The RO should 
also request copies of medical records 
utilized by SSA in determining the 
veteran's continued entitlement to SSA 
disability benefits (if any).


4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If the benefits sought 
are not granted in full, the veteran and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




